Case 2:14-cr-20561-PDB-RSW ECF No. 27, PageID.409 Filed 09/14/20 Page 1 of 24




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,
v.                                                  CRIMINAL NO. 14-CR-20561

                                                    HON. PAUL D. BORMAN

WILLIE QUAWN BROWN,

               Defendant,
_________________________________/


                      United States’ Response Opposing
     the Defendant’s Motion for Compassionate Release or Request for Home
                                 Confinement

     Defendant Brown is a former violent gang member (“Bloods”) whose criminal

history began at age 12 (PSR, ¶ 62, 65). His criminal history includes felony

convictions for drug possession, drug trafficking, malicious destruction of property,

assault with intent to do great bodily harm, assault with a dangerous weapon and

home invasion-3rd degree. In this case, he was convicted of possession of a stolen

firearm. The facts involved a drive-by shooting into an unoccupied vehicle in the

City of Ypsilanti. Brown was identified as the shooter. During a search of his home,

Michigan State Troopers recovered a loaded Keltec 9mm gun, which was identified

through ballistic testing as the gun used in the car shooting (PSR, ¶12). Brown was



                                                                                    1
Case 2:14-cr-20561-PDB-RSW ECF No. 27, PageID.410 Filed 09/14/20 Page 2 of 24




sentenced to 92 months’ imprisonment and 3 years’ supervised release (ECF No. 20,

Page ID.70).

   Brown began serving his current sentence on May 18, 2015. He now moves for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). His motion should be

denied.

   Brown does not qualify for compassionate release. Although Brown’s heightened

risk from Covid-19 based on his asthma, obesity, type II diabetes, hypertension and

myocardial infarction qualifies as an “extraordinary and compelling reason[s]” for

release under § 1B1.13(1)(A) & cmt. n.1(A), Brown is not otherwise eligible for

release (Exhibit 1). Brown’s offense and his prior criminal history make him a

danger to the community, which precludes release under USSG § 1B1.13(2). In this

case, Brown was convicted of possession of a stolen firearm, which he used in a

shooting incident. He was under parole supervision at the time of the shooting (PSR,

§ 51). His criminal history includes other crimes involving violence and damage to

property. On more than one occasion he has absconded from parole (PSR, ¶ 41,42).

And the § 3553(a) factors—which the Court must also consider under

§ 3582(c)(1)(A)—likewise do not support release. Brown has only served 5 years,

3 months (approximately 63 months) of his 92-month sentence. Release prior to the

expiration of his sentence would not promote respect for the law or provide just

punishment for the offense. Brown’s conduct in firing a gun into an unoccupied

                                                                                   2
Case 2:14-cr-20561-PDB-RSW ECF No. 27, PageID.411 Filed 09/14/20 Page 3 of 24




vehicle was a dangerous and violent act which could have caused great harm to

others. Brown has completed only two education courses while in prison and has

failed to enroll in a practical life skills class, which will assist in his transition back

into the community. Further, he has not obtained any vocational training to enable

future employment. These factors, combined with his disciplinary record while in

prison, have resulted in his designation of high-risk recidivism by the BOP (Exhibits

2, 6). This suggests that Brown’s release at this time would be premature and the

public would not be protected from Brown’s further crimes.

   The Bureau of Prisons has also taken significant steps to protect all inmates,

including Brown, from Covid-19. Since January 2020, the Bureau of Prisons has

implemented “a phased approach nationwide,” implementing an increasingly strict

protocol to minimize the virus’s spread in its facilities. Wilson v. Williams, 961 F.3d

829, 833–34 (6th Cir. 2020). And the Bureau of Prisons has assessed its entire

population to determine which inmates face the most risk from Covid-19, pose the

least danger to public safety, and can safely be granted home confinement. As of

September 11, 2020, this process has already resulted in at least 7668 inmates being

placed on home confinement. See BOP Covid-19 Website. At least 116 of those

inmates are from the Eastern District of Michigan. Especially given the Bureau of

Prisons’ efforts—and “the legitimate concerns about public safety” from releasing




                                                                                         3
Case 2:14-cr-20561-PDB-RSW ECF No. 27, PageID.412 Filed 09/14/20 Page 4 of 24




inmates who might “return to their criminal activities,” Wilson, 961 F.3d at 845—

the Court should deny Brown’s motion for compassionate release.

                                    Background

   Brown has an extensive criminal history involving violence and drugs, which

began in 1995, at the age of 12, when he was arrested for assault and battery and has

continued through his arrest in this case at age 32. Between 1995 and 1999, he

appeared in the Washtenaw County (Michigan) Juvenile Court and incurred

adjudications for six misdemeanors and two felonies. He was also cited on numerous

occasions for status offenses and probation violations (PSR, ¶ 62). In November

2000, Brown began a long string of criminal activity incurring convictions for

possession of cocaine (PSR, ¶ 28); felony fleeing and eluding-3rd degree and

possession of marijuana (PSR, ¶ 34); felony possession of cocaine; felony

delivery/manufacture of cocaine (PSR, ¶ 40); assault with intent to do great bodily

harm; felony possession with intent to deliver on school property or library – cocaine

(PSR, ¶ 42); assault with intent to do great bodily harm (PSR, ¶ 45); use of cocaine

(PSR, ¶46); assault and battery (PSR, ¶ 48) and assault with a dangerous weapon,

home invasion-3rd degree (PSR, ¶ 49). Brown also had several other arrests for

assault and drug charges (PSR, ¶ 56-59).

   In this case, Brown fired shots into an unoccupied vehicle in the City of Ypsilanti.

During a search of his home, Michigan State Troopers recovered a loaded Keltec

                                                                                      4
Case 2:14-cr-20561-PDB-RSW ECF No. 27, PageID.413 Filed 09/14/20 Page 5 of 24




9mm gun, which was used by Brown in the car shooting. Brown was charged with

felon in possession of a firearm following three serious felony offenses, in violation

of 18 U.S.C. §922(g)(1) and §924(e) and felon in possession of ammunition

following three serious felony offense convictions (ECF No.1, Page ID. 1). The

charge carried a mandatory minimum period of imprisonment of 180 months. Brown

was detained pending trial. On February 4, 2015 Brown entered his guilty plea to a

first superseding information charging possession of a stolen firearm, in violation of

18 U.S.C. 922(j) (ECF No. 17, Page ID. 40). Brown was sentenced to 92 months’

imprisonment and 3 years’ supervised release (ECF No. 20, Page ID.70).

   Brown began serving his prison sentence on May 18, 2015, and is currently

incarcerated at Canaan USP. He is 37 years old, and his projected release date is

January 9, 2022. His underlying medical conditions are asthma; obesity; type II

diabetes; hypertension and myocardial infarction.          Brown has moved for

compassionate release, citing his medical conditions and the Covid-19 pandemic.

On May 4, 2020, Brown requested compassionate release and/or release to home

confinement based upon his medical conditions and concerns of Covid (Exhibit 3).

On May 9, 2020, his request was denied (Exhibit 4). On or about May 27, 2020,

Brown filed a Request for Administrative Remedy with the BOP again seeking

compassionate release or home confinement. His request for an administrative

remedy was denied. On June 1, 2020, Brown requested compassionate release based

                                                                                    5
Case 2:14-cr-20561-PDB-RSW ECF No. 27, PageID.414 Filed 09/14/20 Page 6 of 24




upon Covid and his medical conditions (Exhibit 5). On June 16, 2020, his request

was denied on the basis that his medical conditions do not meet the criteria for

release (Exhibit 5). Brown filed a pro se motion with this court on July 9, 2020

(ECF No. 21, Page ID. 76). On September 2, 2020, a supplemental brief was filed

on his behalf by counsel (ECF No. 24, Page ID. 174).

                                    Argument

I.      The Bureau of Prisons has responded to Covid-19 by protecting inmates
        and increasing home confinement.

        A.    The Bureau of Prisons’ precautions have mitigated the risk from
              Covid-19 within its facilities.

     The Bureau of Prisons has reacted quickly to confront Covid-19’s spread within

its facilities. Wilson v. Williams, 961 F.3d 829, 833–34 (6th Cir. 2020). For over

almost a decade, the Bureau of Prisons has maintained a detailed protocol for

responding to a pandemic. Consistent with that protocol, the Bureau of Prisons began

planning for Covid-19 in January 2020. Wilson, 961 F.3d at 833–34.

     On March 13, 2020, the Bureau of Prisons started modifying its operations to

implement its Covid-19 Action Plan and minimize the risk of Covid-19 transmission

into and inside its facilities. Id.; see BOP Covid-19 Modified Operations Website.

Since then, as the worldwide crisis has evolved, the Bureau of Prisons has repeatedly

revised its plan. Wilson, 961 F.3d at 834. To stop the spread of the disease, the

Bureau of Prisons has restricted inmate movement within and between facilities. Id.


                                                                                   6
Case 2:14-cr-20561-PDB-RSW ECF No. 27, PageID.415 Filed 09/14/20 Page 7 of 24




When new inmates arrive, asymptomatic inmates are placed in quarantine for a

minimum of 14 days. Id. Symptomatic inmates are provided with medical evaluation

and treatment and are isolated from other inmates until testing negative for Covid-

19 or being cleared by medical staff under the CDC’s criteria. Id.

   Within its facilities, the Bureau of Prisons has “modified operations to maximize

physical distancing, including staggering meal and recreation times, instating grab-

and-go meals, and establishing quarantine and isolation procedures.” Id. Staff and

inmates are issued face masks to wear in public areas. See BOP FAQs: Correcting

Myths and Misinformation. Staff and contractors are screened for symptoms, and

contractors are only permitted to access a facility at all if performing essential

service. Wilson, 961 F.3d at 834. Social visits have been suspended to limit the

number of people entering the facility and interacting with inmates. Id. But to ensure

that relationships and communication are maintained throughout this disruption, the

Bureau of Prisons has increased inmates’ telephone allowance to 500 minutes per

month. Legal visits are permitted on a case-by-case basis after the attorney has been

screened for infection.

   Like all other institutions, penal and otherwise, the Bureau of Prisons has not

been able to eliminate the risks from Covid-19 completely, despite its best efforts.

But the Bureau of Prisons’ measures will help federal inmates remain protected from




                                                                                    7
Case 2:14-cr-20561-PDB-RSW ECF No. 27, PageID.416 Filed 09/14/20 Page 8 of 24




Covid-19 and ensure that they receive any required medical care during these

difficult times.

      B.     The Bureau of Prisons is increasing the number of inmates who are
             granted home confinement.

   The Bureau of Prisons has also responded to Covid-19 by increasing the

placement of federal prisoners in home confinement. Recent legislation now

temporarily permits the Bureau of Prisons to “lengthen the maximum amount of time

for which [it] is authorized to place a prisoner in home confinement” during the

Covid-19 pandemic. Coronavirus Aid, Relief, and Economic Security Act (CARES

Act) § 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281, 516 (Mar. 27, 2020). The

Attorney General has also issued two directives, ordering the Bureau of Prisons to

use the “various statutory authorities to grant home confinement for inmates seeking

transfer in connection with the ongoing Covid-19 pandemic.” (03-26-2020 Directive

to BOP, at 1; accord 04-03-2020 Directive to BOP, at 1). The directives require the

Bureau of Prisons to identify the inmates most at risk from Covid-19 and “to

consider the totality of circumstances for each individual inmate” in deciding

whether home confinement is appropriate. (03-26-2020 Directive to BOP, at 1).

   The Bureau of Prisons’ efforts on this point are not hypothetical. Over 7668

federal inmates have been granted home confinement since the Covid-19 pandemic

began, and that number continues to grow. BOP Coronavirus FAQs. As the Sixth

Circuit recently stressed, these efforts show that “[t]he system is working as it
                                                                                  8
Case 2:14-cr-20561-PDB-RSW ECF No. 27, PageID.417 Filed 09/14/20 Page 9 of 24




should”: “A policy problem appeared, and policy solutions emerged.” United States

v. Alam, 960 F.3d 831, 836 (6th Cir. 2020).

   This policy solution is also tailored to the realities of the Covid-19 pandemic. As

the Attorney General’s directives have explained, the Bureau of Prisons is basing its

home-confinement decisions on several factors:

      1.) Each inmate’s age and vulnerability to Covid-19;

      2.) Whether home confinement would increase or decrease the inmate’s
      risk of contracting Covid-19; and

      3.) Whether the inmate’s release into home confinement would risk
      public safety.

(03-26-2020 Directive to BOP; 04-03-2020 Directive to BOP). These criteria

account for justifiable concerns about whether inmates “might have no safe place to

go upon release and [might] return to their criminal activities,” as well as “legitimate

concerns about public safety.” Wilson, 961 F.3d at 845.

   The Bureau of Prisons, after all, cannot open its facilities’ gates indiscriminately

and unleash tens of thousands of convicted criminals, en masse. See id. It must focus

on the inmates who have the highest risk factors for Covid-19 and are least likely to

engage in new criminal activity. This is true not just to protect the public generally,

but to avoid the risk that a released defendant will bring Covid-19 back into the jail

or prison system if he violates his terms of release or is caught committing a new

crime. See 18 U.S.C. § 3624(g)(5); 34 U.S.C. § 60541(g)(2).


                                                                                      9
Case 2:14-cr-20561-PDB-RSW ECF No. 27, PageID.418 Filed 09/14/20 Page 10 of 24




   The Bureau of Prisons must also balance another important consideration: how

likely is an inmate to abide by the CDC’s social-distancing protocols or other Covid-

19-based restrictions on release? Many inmates—particularly those who have been

convicted of serious offenses or have a lengthy criminal record—been already

proven unwilling to abide by society’s most basic norms. It is thus important to

evaluate “how . . . released inmates would look after themselves,” Wilson, 961 F.3d

at 845, including whether a particular inmate would adhere to release conditions and

social-distancing protocols during the pandemic. If a prisoner would be unlikely to

take release conditions or Covid-19 precautions seriously, for instance, he would

also be far more likely than the general public to contract and spread Covid-19 if

released.

   Finally, the Bureau of Prisons’ home-confinement initiative allows it to marshal

and prioritize its limited resources for the inmates and circumstances that are most

urgent. For any inmate who is a candidate for home confinement, the Bureau of

Prisons must first ensure that his proposed home-confinement location is suitable for

release, does not place him at an even greater risk of contracting Covid-19, and does

not place members of the public at risk from him. It must assess components of the

release plan, including whether the inmate will have access to health care and other

resources. It must consider myriad other factors, including the limited availability of

transportation right now and the probation department’s reduced ability to supervise

                                                                                    10
Case 2:14-cr-20561-PDB-RSW ECF No. 27, PageID.419 Filed 09/14/20 Page 11 of 24




inmates who have been released. All of those decisions require channeling resources

to the inmates who are the best candidates for release.

      Those types of system-wide resource-allocation decisions are difficult even in

normal circumstances. That is why Congress tasked the Bureau of Prisons to make

them and has not subjected the decisions to judicial review. 18 U.S.C. § 3621(b)

(“Notwithstanding any other provision of law, a designation of a place of

imprisonment under this subsection is not reviewable by any court.”); United States

v. Patino, No. 18- 20451, 2020 WL 1676766, at *6 (E.D. Mich. Apr. 6, 2020) (“[A]s

a general rule, the Court lacks authority to direct the operations of the Bureau of

Prisons.”). It is especially true now, given the Bureau of Prisons’ substantial and

ongoing efforts to address the Covid-19 pandemic.

II.      The Court should deny Brown’s motion for compassionate release.

      Brown’s motion for a reduced sentence should be denied. A district court has “no

inherent authority . . . to modify an otherwise valid sentence.” United States v.

Washington, 584 F.3d 693, 700 (6th Cir. 2009). Rather, a district court’s authority

to modify a defendant’s sentence is “narrowly circumscribed.” United States v.

Houston, 529 F.3d 743, 753 n.2 (6th Cir. 2008). Absent a specific statutory

exception, a district court “may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c). Those statutory exceptions are narrow. United States




                                                                                    11
Case 2:14-cr-20561-PDB-RSW ECF No. 27, PageID.420 Filed 09/14/20 Page 12 of 24




v. Ross, 245 F.3d 577, 586 (6th Cir. 2001). Compassionate release under 18 U.S.C.

§ 3582(c)(1)(A) is equally narrow.

   First, compassionate release requires exhaustion. If a defendant moves for

compassionate release, the district court may not act on the motion unless the

defendant files it “after” either completing the administrative process within the

Bureau of Prisons or waiting 30 days from when the warden at his facility received

his request. 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, 960 F.3d 831, 832

(6th Cir. 2020). And as the Sixth Circuit recently held, this statutory exhaustion

requirement is mandatory. Alam, 960 F.3d at 832–36.

   Second, even if a defendant exhausts, he must show “extraordinary and

compelling reasons” for compassionate release, and release must be “consistent

with” the Sentencing Commission’s policy statements. 18 U.S.C. § 3582(c)(1)(A).

As with the identical language in § 3582(c)(2), compliance with the policy

statements incorporated by § 3582(c)(1)(A) is mandatory. See Dillon v. United

States, 560 U.S. 817 (2010); United States v. Jackson, 751 F.3d 707, 711 (6th Cir.

2014). To qualify, a defendant must have a medical condition, age-related issue,

family circumstance, or other reason that satisfies the criteria in USSG

§ 1B1.13(1)(A) & cmt. n.1, and he must “not [be] a danger to the safety of any other

person or to the community,” USSG § 1B1.13(2).




                                                                                 12
Case 2:14-cr-20561-PDB-RSW ECF No. 27, PageID.421 Filed 09/14/20 Page 13 of 24




      Third, even if a defendant is eligible for compassionate release, a district court

may not grant the motion unless the factors in 18 U.S.C. § 3553(a) support release.

18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. As at sentencing, those factors require

the district court to consider the defendant’s history and characteristics, the

seriousness of the offense, the need to promote respect for the law and provide just

punishment for the offense, general and specific deterrence, and the protection of the

public. 18 U.S.C. § 3553(a).

      Brown has requested compassionate release/home confinement based upon

Covid and his medical conditions. His request was denied by the BOP (Exhibits 4,

5).

         A.    Brown is not eligible for compassionate release under the
               mandatory criteria in USSG § 1B1.13.

      Congress tasked the Sentencing Commission with “describ[ing] what should be

considered extraordinary and compelling reasons for [a] sentence reduction” under

§ 3582(c)(1)(A), as well as developing “the criteria to be applied and a list of specific

examples” for when release is permitted. 28 U.S.C. § 994(t). The compassionate-

release statute thus permits a sentence reduction only when “consistent with” the

Sentencing Commission’s policy statements. 18 U.S.C. § 3582(c)(1)(A).

      Because the Sentencing Commission fulfilled Congress’s directive in USSG

§ 1B1.13, compliance with that policy statement is mandatory for any defendant

seeking compassionate release under § 3582(c)(1)(A). The Supreme Court has
                                                                                      13
Case 2:14-cr-20561-PDB-RSW ECF No. 27, PageID.422 Filed 09/14/20 Page 14 of 24




already reached the same conclusion for compliance with USSG § 1B1.10 under 18

U.S.C. § 3582(c)(2), based on the statutory language there. Dillon v. United States,

560 U.S. 817, 827 (2010). And the statutory language in § 3582(c)(1)(A) is identical

to the language in § 3582(c)(2). Compare § 3582(c)(1)(A) (requiring that “such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission”), with § 3582(c)(2) (same). When Congress uses the same language

in the same statute, it must be interpreted in the same way. United States v. Marshall,

954 F.3d 823, 830 (6th Cir. 2020). In both contexts, then, the Sentencing

Commission’s restraints “on a district court’s sentence-reduction authority [are]

absolute.” United States v. Jackson, 751 F.3d 707, 711 (6th Cir. 2014) (citing Dillon,

560 U.S. 817); accord United States v. Saldana, 807 F. App’x 816, 819–20 (10th

Cir. 2020).

   The First Step Act did not change that. It amended only who could move for

compassionate release under § 3582(c)(1)(A). It did not amend the substantive

requirements for release. Saldana, 807 F. App’x at 819–20. Section 1B1.13 remains

binding.

   Section 1B1.13 cabins compassionate release to a narrow group of non-

dangerous defendants who are most in need. That policy statement limits

“extraordinary and compelling reasons” to four categories: (1) the inmate’s medical

condition; (2) the inmate’s age; (3) the inmate’s family circumstances; and (4) other

                                                                                    14
Case 2:14-cr-20561-PDB-RSW ECF No. 27, PageID.423 Filed 09/14/20 Page 15 of 24




reasons “[a]s determined by the Director of the Bureau of Prisons,” which the Bureau

of Prisons has set forth in Program Statement 5050.50. USSG § 1B1.13 cmt. n.1.

   The Covid-19 pandemic does not, by itself, qualify as the type of inmate-specific

condition permitting compassionate release. The Bureau of Prisons has worked

diligently to implement precautionary measures reducing the risk from Covid-19 to

Brown and other inmates. See Wilson v. Williams, 961 F.3d 829, 833–34 (6th Cir.

2020). Thus, “the mere existence of Covid-19 in society and the possibility that it

may spread to a particular prison alone cannot independently justify compassionate

release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” Raia, 954 F.3d at 597; cf. Wilson,

961 F.3d at 845.

   Brown’s medical records, however, establish that he has asthma; obesity; type II

diabetes; hypertension and myocardial infarction - medical conditions, which the

CDC has confirmed are risk factors that place a person at increased risk of severe

illness from Covid-19. See CDC Risk Factors (as updated). Given the heightened

risk that Covid-19 poses to someone with those medical conditions, Brown has

satisfied the first eligibility threshold for compassionate release during the

pandemic. See USSG § 1B1.13(1)(A) & cmt. n.1(A).

    But Brown remains ineligible for compassionate release because he is a danger

to the community. Section 1B1.13(2) only permits release if a “defendant is not a

                                                                                    15
Case 2:14-cr-20561-PDB-RSW ECF No. 27, PageID.424 Filed 09/14/20 Page 16 of 24




danger to the safety of any other person or to the community, as provided in 18

U.S.C. § 3142(g).” As with the other requirements in § 1B1.13, this prohibition on

releasing dangerous defendants applies to anyone seeking compassionate release. 18

U.S.C. § 3582(c)(1)(A) (requiring that release be “consistent with” § 1B1.13);

United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020) (confirming that a

released defendant must “not represent a danger to the safety of any other person or

the community”). Although a court must also evaluate the defendant’s

dangerousness when balancing the § 3553(a) factors, dangerousness alone is a per

se bar to release under USSG § 1B1.13(2). United States v. Knight, No. 15-20283,

2020 WL 3055987, at *3 (E.D. Mich. June 9, 2020); United States v. Oliver, No.

2:17-cr-20489, 2020 WL 2768852, at *7 (E.D. Mich. May 28, 2020).

   An evaluation of dangerousness under § 3142(g)—which § 1B1.13(2) references

for its dangerousness determination—requires a comprehensive view of community

safety, “a broader construction than the mere danger of physical violence.” United

States v. Cook, 880 F.2d 1158, 1161 (10th Cir. 1989) (per curiam). Indeed, even

when considering pretrial detention under § 3142(g), “[t]he concept of a defendant’s

dangerousness encompasses more than merely the danger of harm involving

physical violence.” United States v. Williams, No. 20-1413, 2020 WL 4000854, at

*1 (6th Cir. July 15, 2020) (citing United States v. Vance, 851 F.2d 166, 169–70 (6th

Cir. 1988)). That reasoning applies even more strongly post-judgment, when the

                                                                                  16
Case 2:14-cr-20561-PDB-RSW ECF No. 27, PageID.425 Filed 09/14/20 Page 17 of 24




defendant’s presumption of innocence has been displaced by a guilty plea or jury’s

verdict and when “the principle of finality” becomes “essential to the operation of

our criminal justice system.” Teague v. Lane, 489 U.S. 288, 309 (1989).

   Section 1B1.13(2) is thus a significant hurdle to release. It bars the release of

violent offenders. It bars the release of most drug dealers, “even without any

indication that the defendant has engaged in violence.” United States v. Stone, 608

F.3d 939, 947–48 & n.6 (6th Cir. 2010) (“[D]rug trafficking is a serious offense that,

in itself, poses a danger to the community.”); Knight, 2020 WL 3055987, at *3. It

bars the release of defendants whose offenses involved minor victims or child

pornography. See United States v. McGowan, No. 20-1617, 2020 WL 3867515, at

*3 (6th Cir. July 8, 2020). It also bars the release of many “non-violent” offenders,

such as defendants who were involved in serial or significant fraud schemes or

otherwise present a danger to the community in some respect.

   Adhering to § 1B1.13(2) is especially important given the current strain on

society’s first responders and the rise in certain types of crime during the Covid-19

pandemic. Police departments in many cities have been stretched to their limits as

officers have either contracted Covid-19 or been placed in quarantine. Some cities,

including Detroit, have seen spikes in shootings and murders. Drug overdoses are

skyrocketing. There are real risks to public safety right now, and those risks will




                                                                                    17
Case 2:14-cr-20561-PDB-RSW ECF No. 27, PageID.426 Filed 09/14/20 Page 18 of 24




only increase if our community is faced with a sudden influx of convicted

defendants.

   Because Brown’s release would endanger the community, § 1B1.13(2) prohibits

reducing his sentence under § 3582(c)(1)(A). Brown has an extensive 20 year

criminal history, which includes multiple convictions for violent crimes.        His

criminal history score at the time of his sentencing was 20, placing him in criminal

history category VI, the highest category possible (PSR, ¶ 52). Brown was on parole

at the time of his arrest. He has a pattern of parole and probation violations. Brown

has been determined by the BOP to present a high risk of recidivism, partially based

upon his history of violence and his prison disciplinary record (Exhibits 2, 7). His

release prior to the expiration of his sentence would endanger public safety. Brown

is not eligible for compassionate release.

      B.      The factors in 18 U.S.C. § 3553(a) strongly weigh against
              compassionate release.

   Even when an inmate has shown “extraordinary and compelling reasons” and

demonstrated that he is not dangerous, he is still not entitled to compassionate

release. Before ordering relief, the Court must consider the factors set forth in 18

U.S.C. § 3553(a) and determine that release is appropriate. See United States v.

Knight, No. 15-20283, 2020 WL 3055987, at *3 (E.D. Mich. June 9, 2020) (“The §

3553(a) factors . . . weigh against his request for compassionate release.”); United

States v. Austin, No. 15-20609, 2020 WL 2507622, at *3–*5 (E.D. Mich. May 15,
                                                                                  18
Case 2:14-cr-20561-PDB-RSW ECF No. 27, PageID.427 Filed 09/14/20 Page 19 of 24




2020) (holding that the “[d]efendant’s circumstances do not warrant compassionate

release . . . under 18 U.S.C. § 3553(a)”); United States v. Murphy, No. 15-20411,

2020 WL 2507619, at *6 (E.D. Mich. May 15, 2020) (denying compassionate

release because “the 18 U.S.C. § 3553(a) sentencing factors do not favor release”);

see also United States v. Kincaid, 802 F. App’x 187, 188–89 (6th Cir. 2020)

(upholding a district court’s denial of compassionate release based on the § 3553(a)

factors). So even if the Court were to find Brown eligible for compassionate release,

the § 3553(a) factors should still disqualify him.

   The nature and circumstance of the offense committed by Brown heavily weigh

against his release. On February 8, 2014, Brown shot up an unoccupied vehicle,

which was parked in Ypsilanti, MI. Brown as the shooter (PSR, ¶ 10). Law

enforcement went to Brown’s apartment, and after searching the premises, found the

loaded gun and ammunition. Subsequent ballistic testing verified that it was the

same gun used in the vehicle shooting incident (PSR, ¶12). Brown’s conduct

evidences a complete disregard for the safety of others and respect for the property

of others. While the motive or intention of the shooting was not discerned, the act

itself was dangerous and jeopardizes public safety.

   The second §3553 factor which greatly weighs against Brown’s release is his own

history and characteristics. Brown’s criminal history has been detailed above, and

includes numerous convictions for violent offenses. Despite serving short terms of

                                                                                   19
Case 2:14-cr-20561-PDB-RSW ECF No. 27, PageID.428 Filed 09/14/20 Page 20 of 24




state jail time, his pattern of criminal conduct has continued. He has violated terms

of his parole and probation, often by engaging in new criminal conduct (PSR,

¶41,42). While in federal custody he has been sanctioned for possessing drugs and

alcohol by possessing a greeting card that contained amphetamines (Exhibit 2).

Brown has not established a pattern of compliance, even while imprisoned. It is

unlikely that he would do so if released. This factor gains new importance during

the Covid pandemic, as rules and medical protocols have been issued by the federal

government and the state government to control the spread of the virus. See, e.g.

Executive Order 2020-147: Masks (July 10, 2020)(executive order in Michigan

mandating masks in indoor and outdoor contexts). Releasing Brown at this time

would jeopardize both his own health, and the health of the general public.

   Additional §3553 factors which weigh against Brown’s release are the need for

the sentence imposed to reflect the seriousness of the offense, promote respect for

the law and provide just punishment for the offense. 18 U.S.C. §3582(c)(1)(A); 18

U.S.C. §3553 (a)(2)(A). Brown was given a very favorable plea agreement by the

government.     By pleading guilty to possession of a stolen firearm, he avoided the

possibility of a mandatory minimum sentence as an armed career offender. Brown

was sentenced to 92 months, the bottom of the applicable guideline range of 92-115

months (PSR, ¶ 79). His projected release date is January 9, 2022 (Exhibit 6). To

grant him a further reduction in his sentence at this time, would not serve the goal of

                                                                                    20
Case 2:14-cr-20561-PDB-RSW ECF No. 27, PageID.429 Filed 09/14/20 Page 21 of 24




reflecting the seriousness of his criminal conduct, promoting respect for the law or

providing just punishment for the offense.

   Release of Brown at this time would not afford adequate deterrence to criminal

conduct and protect the public from further crimes by Brown. 18 U.S.C.

§3553(a)(2)(B) and (C). A reduction in his sentence at this time, would undermine

its deterrent effect. Deterrence is important considering Brown’s age of 37. While

advanced age may be considered a deterrent to future and further criminal activity-

that is not the case here. Brown is still relatively young. If Brown were to commit

another felony, especially one involving violence or guns, he may be imprisoned for

the remainder of his natural life. Brown’s behaviors constitute a continued risk to

public safety and health, which weigh against compassionate release. 18 U.S.C.

§3582(c)(1)(A); 18 U.S.C. §3553(a)(2)(C).

   Brown simply does not have the extraordinary and compelling circumstances to

warrant his early release. His medical conditions are not exceptional, and are being

managed in prison. The facility at which he is presently housed Canaan, USP, is

located in Waymart, PA. The facility houses 1,150 total inmates. Only 1 inmate has

tested positive for the virus. Four staff have recovered. This low number is likely

due to the extensive precautions undertaken by the Canaan facility to mitigate the

spread of Covid. Because there has been only one infected individual at the Canaan




                                                                                  21
Case 2:14-cr-20561-PDB-RSW ECF No. 27, PageID.430 Filed 09/14/20 Page 22 of 24




facility, Brown’s risk of exposure is too speculative to render the circumstances

extraordinary and compelling.


      C.    The Court should decline Brown’s request for a recommendation
            that he be granted home confinement.

   The Court should also deny Brown’s request for a judicial recommendation to

the Bureau of Prisons that he finish his sentence under home confinement. Even

assuming the Court has the authority to grant such a recommendation, Brown is not

a strong candidate for it. His extensive criminal history, pattern of parole and

probation violations and misconduct while in prison, demonstrate that he could not

be trusted to abide by home confinement conditions if release. The BOP has

designated him as having a “high risk recividism level” (Exhibit 7). Brown’s record

thus suggests that his release into home confinement would quickly spiral into

additional criminal conduct.

   In addition, his proposed plan of residing with his fiancée and two small children

in Ypsilanti, hardly seems appropriate (ECF No. 24, Page ID. 188). Brown has a

dangerous and violent criminal past. He proposes future employment with a lawn

care service or Federal Express, however, claims to have had a “grave deterioration

of his health” (ECF No. 24, Page ID.188) and says that his body “has broken down

since he was incarcerated in this case” (ECF No. 24, Page ID. 186) .




                                                                                  22
Case 2:14-cr-20561-PDB-RSW ECF No. 27, PageID.431 Filed 09/14/20 Page 23 of 24




III.   If the Court were to grant Brown’s motion, it should order a 14-day
       quarantine before release.

   If the Court were inclined to grant Brown’s motion despite the government’s

arguments above, the Court should order that he be subjected to a 14-day quarantine

before release.

                                   Conclusion

   Brown’s motion for compassionate release pursuant to §3582(c)(1)(A) should

be denied.



                                            MATTHEW SCHNEIDER
                                            United States Attorney


                                            s/Susan E. Fairchild (P41908)
                                            Assistant United States Attorney
                                            211 W. Fort St., Suite 2001
                                            Detroit, Michigan 48226
                                            (313) 226-9577
                                            E-mail: susan.fairchild@usdoj.gov

   Dated: September 14, 2020




                                                                                 23
Case 2:14-cr-20561-PDB-RSW ECF No. 27, PageID.432 Filed 09/14/20 Page 24 of 24




                         CERTIFICATE OF SERVICE

      I hereby certify that on September 14, 2020, I electronically filed the
foregoing document with the Clerk of the Court using the ECF system.


   Todd Shanker, Attorney for Defendant Brown



                                         s/Susan E. Fairchild (P41908)
                                         Assistant United States Attorney
                                         211 W. Fort St., Suite 2001
                                         Detroit, Michigan 48226
                                         (313) 226-9577
                                         E-mail: susan.fairchild@usdoj.gov




                                                                             24
